Order of the Supreme Court, Queens County, dated January 29, 1968, modified, on the facts, by reducing the amount directed to be paid for support of plaintiff and the parties’ child from $75 per week to $60 per week. As so modified, order affirmed, without costs. In our opinion based on the presently available proof, an award of $60 per week is proper pending trial. This of course is in no way binding on the trial court, which shall make such award it deems proper upon a complete record. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.